Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 31 – 32 and 34 – 51 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 31 and 41 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 31, including
“generating a user interface that displays identifiers of content items of a plurality of content categories; 
establishing a target duplication value for content items in a subset of content categories, wherein the target duplication value is larger than zero; 
(a) selecting a first plurality of subsets of content categories, each subset comprising a first number of duplicative content items; 
(b) selecting recommended content items for each category of the first plurality of subsets of content categories; 
(c) calculating a reward score for each respective subset of content categories of the first plurality of subsets of content categories based on a popularity score of content items and a number of duplicative content items, wherein the calculating the reward score comprises: 
calculating an amount of duplication in a respective subset; 
determine that the amount of duplication is above or below the target duplication value; and
in response to the determining, modifying the reward score based on the amount of duplication being above or below the target duplication value; 
(d) modifying the first plurality of subsets of content categories to maximize the reward scores; 
(e) in response to determining that the reward scores of the first plurality of subsets of content categories are below a threshold: 
(f) selecting a second plurality of subsets of content categories, each subset comprising a second number of duplicative content items between content categories, wherein the second number is different from the first number; 
(g) repeating steps (b)-(d) for the second plurality of subsets of content categories; and 
(h) generating for display identifiers for recommended content items of a subset of content categories of the second plurality of subsets of content categories, 
wherein the subset has the highest reward score; wherein the generating for display comprises rearranging display of identifiers on the user interface to display the identifiers for the recommended content items”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
The examiner has previously presented Chanda as teaching recommending video titles which are presented as categories where the overlap between two item categories is monitored and egregious overlap is eliminated (col 12 ll. 38 – 54, col. 3 ll. 21 – 39, col. 6 ll. 12 – 17 and 38 – 56, col. 7 ll. 43 – 57, col. 5 ll. 23 – 27 and 47 – 62).  An overlap score is determined for each item category and overlap scores below an overlap threshold have an acceptable level of overlap.  While overlap scores above the threshold indicate filtering out of categories (col 5 ll. 3 – 62, col. 7 ll. 43 – 46, col. 6 ll. 12 – 17).  However, Chanda does not clearly demonstrate calculating a reward score based on popularity score of content items.
To supplement the teachings of Chanda, the examiner has previously presented Jiang as teaching a popular category machine learning model which can calculate a confidence score for each category ([0030]).  However, the combination of Chanda and Jiang does not clearly demonstrate the newly added limitation in response to determining that the amount of duplication is below the target duplication value, modifying the reward score.
The examiner presents Xiong et al., US Pub. 2007/0233736 A1 as teaching that if there are overlapping categories between two data sources, then the categories can be combined if the overlap is over a threshold of 80% ([0074[).  However, Xiong does not cure the deficiencies of the prior art described above.  Therefore, Claim 31 is considered allowable.
Claim 41 is considered allowable for the same reasons stated above. The dependent claims 32, 34 – 40 and 42 - 51 are allowed because they further limit independent claims 31 and 41.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiong et al., US Pub. 2007/0233736 A1 teaches that if there are overlapping categories between two data sources, then the categories can be combined if the overlap is over a threshold of 80% ([0074[).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421